Case: 10-10862     Document: 00511549606         Page: 1     Date Filed: 07/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 25, 2011
                                     No. 10-10862
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN MANUEL VILLARREAL-PENA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:10-CR-11-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Juan Manuel Villarreal-Pena appeals the 60-month sentence imposed
following his guilty-plea conviction for illegal reentry in violation of 8 U.S.C.
§ 1326. Villarreal-Pena’s first claim, that the district court procedurally erred
by not adequately explaining its reasons for varying upward from the guidelines
range of imprisonment of 21 to 27 months, is unpersuasive. The district court’s
reasons for the upward variance were fact-specific and consistent with the
18 U.S.C. § 3553(a) sentencing factors. See United States v. Smith, 440 F.3d 704,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10862    Document: 00511549606      Page: 2    Date Filed: 07/25/2011

                                  No. 10-10862

707 (5th Cir. 2006).      Specifically, the court looked at the nature and
circumstances of the offense and Villarreal-Pena’s history and characteristics,
noting that Villarreal-Pena had four DWI convictions, one drug conviction, a
prior conviction for illegal reentry, and “three other convictions.” Next, the court
considered the need to reflect the seriousness of the offense, the need to promote
respect for the law and to provide adequate punishment, and the need to afford
adequate deterrence to further criminal conduct and to protect the public from
future crimes.    Accordingly, Villarreal-Pena has not shown plain error in
connection with the district court’s reasons. See Puckett v. United States, 129 S.
Ct. 1423, 1429 (2009).
      Villarreal-Pena next challenges the substantive reasonableness of the
sentence. We review a reasonableness challenge to an upward variance for an
abuse of discretion. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). While the variance in this case is significant, this court has
affirmed similar variances and departures. See, e.g., United States v. Brantley,
537 F.3d 347, 348-50 (5th Cir. 2008); United States v. Herrera-Garduno, 519 F.3d
526, 530-32 (5th Cir. 2008). There is no indication that the district court failed
to (1) “account for a factor that should have received significant weight,” (2) gave
“significant weight to an irrelevant or improper factor,” or (3) made “a clear error
of judgment in balancing the sentencing factors.” Smith, 440 F.3d at 708. The
sentence imposed “was reasonable under the totality of the relevant statutory
factors.” Brantley, 537 F.3d at 349 (internal quotation marks and citation
omitted).
      Villarreal-Pena’s reliance on statistics regarding the mean and median
sentences for illegal reentry and the rate of departures in the Northern District
of Texas is also unavailing, as those statistics shed no light on the factors that
informed the underlying sentencing decisions or on whether the sentence in this
case was unreasonable. See, e.g., United States v. Willingham, 497 F.3d 541,
544-45 (5th Cir. 2007). The judgment of the district court is AFFIRMED.

                                         2